Please replace the Examiner’s amendment filed on 12/16/2021 with the following revised Examiner’s amendments.

REVISED EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Luke Kilyk on Nov. 23, 2021.
Claims are amended as follows: 
In claim 1, delete [ore more] in line 5. 
In claim 1, add --present in or attached to said protein or peptide-- after “amine group” in line 4 at the second page of claim 1.
In claim 10, delete [which] in line 1 and replace with --wherein the linker--.
In claim 10, delete [which linker] in line 3.
In claim 13, delete [, or in which each Nu represents an imidazole group present in a polyhistidine tag attached to the protein or peptide Pr] in line 2-3
In claim 14, delete [W' represents an electron withdrawing group or a group obtained by reduction of an electron withdrawing group, each of A and B independently represents a C1-5alkylene or alkenylene chain, and Pr represents said protein or peptide bonded to A and B via nucleophiles Nu] in line 7-10 and replace with --the definitions for W', A, B, Nu, and Pr are the same as in claim 1--.
claim 23, delete the entire text and replace with the following: 
-- A process for the preparation of a conjugate comprising a protein or peptide conjugated to a therapeutic agent via a linker, characterized in that the linker includes a unit of the formula ~(CH2-CH2-O-)x~ within a ring, in which x is a number from 2 to 50, said ring being attached via a single tethering atom within the ring to the rest of the linker, or said ring being attached via two tethering atoms within the ring to the rest of the linker at a single point, wherein the conjugate is represented schematically by one of the following formulae:  
                                
    PNG
    media_image1.png
    145
    380
    media_image1.png
    Greyscale
 ; or 
                                 
    PNG
    media_image2.png
    163
    395
    media_image2.png
    Greyscale

in which: 
D represents said therapeutic agent; 
each T independently represents a tethering atom in the ring; 
PEG represents said unit of the formula ~(CH2-CH2-O-)x~ within a ring, in which x is a number from 2 to 50; and 
F’ represents a group of formula III:

    PNG
    media_image3.png
    150
    420
    media_image3.png
    Greyscale
, 
in which: 
Pr represents said protein or peptide,  
each Nu represents a sulfur atom or amine group present in or attached to said protein or peptide; 
1-5 alkylene or alkenylene chain, and  
W' represents a keto group -CO-, an ester group -O-CO-, a sulfone group -SO2-, or a group obtained by reduction of one of these groups;  
which comprises reacting a protein or peptide with a conjugating reagent, said conjugating reagent comprising a functional group capable of reacting with a protein or peptide, which reagent also comprises a therapeutic agent and a linker which includes at least two ~(CH2-CH2-O-)x~ units within a ring, in which x is a number from 2 to 50, said ring being attached via a single tethering atom within the ring to the rest of the linker, or said ring being attached via two tethering atoms within the ring to the rest of the linker at a single point, wherein the conjugating reagent is represented schematically by one of the following formulae:                         
             
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
; or 
              
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

In which: 
D represents said therapeutic agent; 
each T independently represents a tethering atom in the ring; 
PEG represents said unit of the formula ~(CH2-CH2-O-)x~ within a ring, in which x is a number from 2 to 50; and 
F is capable of reacting with sulfur atom or amine group present in or attached to said protein or peptide and F represents a group of formula (I) or (II):   

    PNG
    media_image6.png
    108
    170
    media_image6.png
    Greyscale
(I) or 
    PNG
    media_image7.png
    121
    210
    media_image7.png
    Greyscale
(II)

W represents a keto group -CO, an ester group -O-CO-, or a sulfone group –SO2-;
each of A and B independently represents a C1-5 alkylene or alkenylene chain, 
each L independently represents a leaving group; and 
m is 0 to 4.--  

Cancel claims 11, 15-20, and 22

Conclusion
Claims 1, 4-5, 7-8, 10, 13-14, and 23-24 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.